UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2407



WILBERT    HATCHER  FREELAND,    Individually;
CHRISTINE EVADNEY FREELAND, Individually;
MASSIEKA HOLNESS, Individually, daughter of
Christine E. Freeland and stepdaughter of
Wilbert H. Freeland; DEJOURNE FREELAND, a
minor by Wilbert Hatcher Freeland, Christine
Evadney Freeland, her father and mother;
MONICA   FFRENCH,  Individually,    mother  of
Christine E. Freeland, grandmother of Massieka
H. Holness and Dejourne Freeland, mother in
law of Wilbert H. Freeland,

                                          Plaintiffs - Appellants,

          versus


FRANCIS B. CHILDRESS, Trooper First Class,
Individually and as a State Police, Bureau of
Drug and Criminal Enforcement, Westminster
Barracks,

                                             Defendant - Appellee,

          and


MARYLAND STATE POLICE; OFFICE OF THE MAYOR AND
TOWN COUNCIL; SUPERINTENDENT, of the Maryland
State Police,

                                                       Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-3552-WMN)
Submitted:     March 20, 2002                      Decided:     April 8, 2002


Before LUTTIG and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilbert Hatcher Freeland, Christine Evadney Freeland, Massieka
Holness, Dejourne Freeland, Monica Ffrench, Appellants Pro Se.
Mark Holdsworth Bowen, Assistant Attorney General, Pikesville,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court’s order denying relief on

their 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.                 We have

reviewed the record and the district court’s opinion and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.       See Freeland v. Childress, No. CA-99-3552-WMN (D.

Md. Oct. 22, 2001).           We dispense with oral argument because the

facts   and   legal    contentions     are   adequately   presented    in   the

materials     before    the    court   and   argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                        2